DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 (which inherits features/limitations from claims 1 and 10)   of copending Application No. 16/980118 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 22 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of copending Application No. 16/980118 (reference application). 
Claim 23 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 16/980118 (reference application). 
Claim 24 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of copending Application No. 16/980118 (reference application). 
Claim 25 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 16/980118 (reference application). 
Claim 26 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 (which inherit limitations of claim 6) of copending Application No. 16/980118 (reference application). 
Claim 27 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of copending Application No. 16/980118 (reference application). 
Claim 28 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of copending Application No. 16/980118 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 29 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 16/980118 (reference application). 
Claim 30 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of copending Application No. 16/980118 (reference application). 
Claim 31 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of copending Application No. 16/980118 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 32 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of copending Application No. 16/980118 (reference application). 
Regarding claims 22-32, this is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Table 1: Side-by-side comparison of features/limitations of respective claims showing double-patenting:

16/571085 
(instant application)
16/980118 
(copending reference application)


Claim 21: An apparatus for securely holding an endotracheal tube, the apparatus comprising: 

a support rail having opposite ends and an exterior portion defining a plurality of retention grooves at least partially along a length of the support rail between the opposite ends, 

the support rail configured to be placed above a lip of a patient; 

an auxiliary clip coupled to the support rail and slidably movable along the length of the support rail between the opposite ends, the auxiliary clip configured to hold an accessory device relative to the patient's face; 

and a tube fastener coupled to the support rail and slidably movable along the length of the support rail between the opposite ends, 

the tube fastener including: a tube holder base having a first side region and a spaced apart second side region; 

an adjustment clip coupled to the tube holder base, the adjustment clip configured to releasably engage the exterior portion of the support rail for laterally repositioning the tube holder base along the support rail between the opposite ends; 

and a securement tie configured to be wrapped around a portion of the endotracheal tube, the securement tie having a first end region coupled to the first side region of tube holder base, a second end region configured to secure to the second side region of the tube holder base, 


a plurality of teeth disposed between the first and second end regions, 





and a grip flap disposed between the first end region and the plurality of teeth for pulling the securement tie away from the second side region of the tube holder base.
Claim 1: An apparatus for securely holding an endotracheal tube, the apparatus comprising: 

a support rail having opposite ends and an exterior portion defining a plurality of retention grooves at least partially along a length of the support rail between the opposite ends, 

the support rail configured to be placed above a lip of a patient; 

an auxiliary clip coupled to the support rail and slidably movable along the length of the support rail between the opposite ends, the auxiliary clip configured to hold an accessory device relative to the patient's face; 

and a tube fastener coupled to the support rail and slidably movable along the length of the support rail between the opposite ends, 

the tube fastener including: a tube holder base having a first side region and a spaced apart second side region; 

an adjustment clip coupled to the tube holder base, the adjustment clip configured to releasably engage the exterior portion of the support rail for laterally repositioning the tube holder base along the support rail between the opposite ends; 

and a securement tie configured to be wrapped around a portion of the endotracheal tube, the securement tie having a first end region coupled to the first side region of tube holder base, and a second end region configured to secure to the second side region of the tube holder base.       

Claim 10: ….. wherein the securement tie further comprises a plurality of teeth disposed between the first and second end regions.  

Claim 11:  wherein the securement tie further includes a grip flap disposed between the first end region and the plurality of teeth for pulling the securement tie away from the second side region of the tube holder base.




















































 SAME


Claim 22: wherein the auxiliary clip further comprises a clip base having a front surface defining an opening configured to receive the accessory device.  

Claim 2: wherein the auxiliary clip further comprises a clip base having a front surface defining an opening configured to receive the accessory device.




SAME


Claim 23: wherein the clip base of the auxiliary clip further includes a horizontal accessory holder and a vertical accessory holder, the horizontal and vertical accessory holders configured to releasably retain the accessory device horizontally and vertically, respectively.  


Claim 3: wherein the clip base further includes a horizontal accessory clip and a vertical accessory clip configured to releasably retain the accessory device horizontally and vertically, respectively.







SAME

Claim 24: wherein the horizontal accessory holder includes a first horizontal accessory clip portion and a second horizontal accessory clip portion, the first horizontal accessory clip portion being larger than the second horizontal accessory clip portion, 

and wherein the vertical accessory clip includes a first vertical accessory clip portion and a second vertical accessory clip portion, the first vertical accessory clip portion being larger than the second vertical accessory clip portion.  

Claim 4: wherein the horizontal accessory clip includes a first horizontal accessory clip portion and a second horizontal accessory clip portion, the first horizontal accessory clip portion being larger than the second horizontal accessory clip portion, 


and wherein the vertical accessory clip includes a first vertical accessory clip portion and a second vertical accessory clip portion, the first vertical accessory clip portion being larger than the second vertical accessory clip portion.













SAME

Claim 25: wherein the auxiliary clip is further configured to stabilize the support rail on the patient's face.  
Claim 5: wherein the auxiliary clip is further configured to stabilize the support rail on the patient's face.



SAME

Claim 26: wherein the auxiliary clip further includes a stabilizer pad configured to contact and adhere to a patient's nose and/or a region of a patient's cheek adjacent to the patient's nose, 

the stabilizer pad comprising a skin contacting surface including a skin compliant adhesive.  

Claim 6: wherein the auxiliary clip further includes a stabilizer pad configured to contact and adhere to a patient's nose and/or a region of a patient's cheek adjacent to the patient's nose.

Claim 7: wherein the stabilizer pad comprises a skin contacting surface including a skin compliant adhesive.








SAME

Claim 27: wherein the tube fastener further comprises a bite block coupled to the tube holder base and configured to extend into a mouth of a patient, and wherein the bite block has a substantially cylindrical shape defining an axial opening along an entirety of a length of the bite block.  
Claim 19: wherein the tube fastener further comprises a bite block coupled to the tube holder base and configured to extend into a mouth of a patient, and wherein the bite block has a substantially cylindrical shape defining an axial opening along an entirety of a length of the bite block.







SAME

Claim 28: further comprising a retention clip extending from the second side region of the tube holder base for retaining the securement tie.  
Claim 9: further comprising a retention clip extending from the second side region of the tube holder base for retaining the securement tie.


SAME

Claim 29: wherein the tube fastener further comprises a movable pawl configured to engage at least one of the plurality of teeth of the securement tie to secure the tie around the endotracheal tube.  
Claim 15: wherein the tube fastener further comprises a movable pawl configured to engage at least one of the plurality of teeth of the securement tie to secure the tie around the endotracheal tube.




SAME


Claim 30: wherein the tube holder base further comprises a slot configured to receive the second end region of the securement tie such that the second end region of the securement tie is pulled past the pawl through the slot to secure the endotracheal tube to the tube holder base.  


Claim 16: wherein the tube holder base further comprises a slot configured to receive the second end region of the securement tie such that the second end region of the securement tie is pulled past the pawl through the slot to secure the endotracheal tube to the tube holder base.








SAME

Claim 31: further comprising a fixed grip tab extending from a first side region of the tube holder base and disposed proximate the movable pawl.  

Claim 17: further comprising a fixed grip tab extending from a first side region of the tube holder base and disposed proximate the movable pawl.

SAME


Claim 32: wherein the tube holder base further includes a bottom surface configured to engage a portion of the endotracheal tube.

Claim 12: wherein the tube holder base further includes a bottom surface configured to engage a portion of the endotracheal tube.


SAME


 Allowable Subject Matter
Claim(s) 1- 7, and 10 – 20 allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    Haider (US 20160095995) discloses a bite block for endotracheal tube.  Doll (US 20170197049) discloses an endotracheal tube holder with tube fastener. Iscovich (US 5395343) discloses securement tie for anchoring medical tubing. Austin (US 5076269) discloses a tie for retention of endotracheal tube.  Jockel (US 20200222651) discloses an endotracheal tube holder.  Brar (US 20210187229) discloses an endotracheal tube mount. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DING Y TAN/Examiner, Art Unit 3632                                                                                                                                                                                                        /TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632